
	

113 S966 IS: Medical FSA Improvement Act of 2013
U.S. Senate
2013-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 966
		IN THE SENATE OF THE UNITED STATES
		
			May 15, 2013
			Mr. Cardin (for himself
			 and Mr. Enzi) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  participation in medical flexible spending arrangements.
	
	
		1.Short titleThis Act may be cited as the
			 Medical FSA Improvement Act of
			 2013.
		2.Addition of
			 taxable distributions
			(a)Treatment of
			 Amounts Expended for Medical CareSection 105 of the Internal
			 Revenue Code of 1986 is amended by inserting at the end the following new
			 subsection:
				
					(k)Amounts Paid
				Under Medical Flexible Spending Arrangements
						(1)Application of
				subsection (b) and section
				106For purposes of subsection (b) and section 106, a plan shall
				not fail to be treated as a flexible spending arrangement solely because such
				plan, in addition to reimbursing expenses incurred for medical care (as defined
				in subsection (b)) during the plan year, distributes to the employee all or a
				portion of the employee’s balance for the plan year.
						(2)LimitationParagraph
				(1) shall apply only in the case that the balance under such arrangement for a
				plan year is distributed after the close of the plan year to which the balance
				relates and not later than the end of the 7th month following the close of such
				plan year.
						(3)Tax treatment of
				distributionAny distribution to which paragraph (1) applies
				shall be treated as remuneration of the employee for employment for the taxable
				year in which it is distributed.
						(4)Flexible
				spending arrangementThe term flexible spending
				arrangement means a benefit program within the meaning of section
				106(c)(2) (relating to long-term care
				benefits).
						.
			(b)Additional
			 Deferred Compensation ExceptionParagraph (2) of section 125(d)
			 of the Internal Revenue Code of 1986 is amended by inserting at the end the
			 following new subparagraph:
				
					(E)Exception for
				certain flexible spending arrangementsAmounts distributed to the
				covered employee from a flexible spending arrangement (within the meaning of
				section 106(c)(2)) in accordance with the limitations under section 105(k)
				shall not be treated as deferred compensation for purposes of subparagraph
				(A).
					.
			(c)Conforming
			 AmendmentSection 409A(d)(1) of such Code is amended by striking
			 and at the end of subparagraph (A), by striking the period at
			 the end of subparagraph (B) and inserting , and, and by adding
			 at the end the following:
				
					(C)a flexible
				spending arrangement which is subject to section
				105(k).
					.
			(d)Effective
			 DateThe amendments made by this section shall apply to plan
			 years beginning after December 31, 2013.
			(e)Transition
			 RulesIn the case of plan years that begin before the effective
			 date of this Act, in implementing the amendments made by this section a
			 flexible spending arrangement may allow an individual to make a new election or
			 to revise an existing election under such arrangement so long as such new or
			 revised election is made within 90 days after the effective date of this
			 Act.
			
